

117 HR 2511 IH: Competition in Professional Baseball Act
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2511IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mr. Duncan (for himself, Mr. Norman, Mrs. Greene of Georgia, Mr. Austin Scott of Georgia, Mr. Gosar, Mr. Roy, Mr. Carl, Mr. Gohmert, Mr. Carter of Georgia, Mr. Bishop of North Carolina, Mr. Weber of Texas, Ms. Herrell, Mr. Steube, Mrs. Miller of Illinois, Mr. Timmons, Mr. Biggs, Ms. Tenney, Mr. Babin, Mr. Perry, Mr. Hice of Georgia, Mr. Crawford, Mrs. Boebert, Mr. Sessions, Mr. Allen, Mr. Jordan, Mr. Moore of Alabama, Mr. Gooden of Texas, Mr. Owens, Mr. Clyde, and Mr. Good of Virginia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo subject professional baseball clubs to the antitrust laws.1.Short titleThis Act may be cited as the Competition in Professional Baseball Act.2.Professional baseball subject to antitrust laws(a)DefinitionIn this section, the term antitrust laws—(1)has the meaning given the term in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12); and(2)includes section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent that such section applies to unfair methods of competition. (b)Removal of exemptionProfessional baseball clubs shall not be exempt from the antitrust laws.(c)RepealSection 27 of the Clayton Act (15 U.S.C. 26b) is repealed.